UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1169


LISA A. BARRIGAN,

                  Plaintiff – Appellant,

             v.

ELITE FUNDING, d/b/a Tenacity Mortgage; DECISION ONE; MORGAN
STANLEY CREDIT CORPORATION,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-00951-CMH-JFA)


Submitted:    November 16, 2009             Decided:   December 2, 2009


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa A. Barrigan, Appellant Pro Se.       Pamela Anne Bresnahan,
Nicholas   Bradley  Reuhs,   VORYS,  SATER,   SEYMOUR &   PEASE,
Washington, D.C.; Robert A. Dybing, Robert R. Musick, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lisa A. Barrigan appeals the district court’s order

granting Defendants’ motions for summary judgment and dismissing

Barrigan’s claims.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    Barrigan v. Elite Funding, No. 1:07-cv-

00951-CMH-JFA (E.D. Va. Jan. 6, 2009).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  2